              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

LUIS M. RAMOS,

                     Petitioner,
                                                  Case No. 18-CV-1582-JPS
v.
                                            Crim. Case No. 10-CR-103-2-JPS
UNITED STATES OF AMERICA,
                                                                   ORDER
                     Respondent.


       Petitioner Luis M. Ramos pleaded guilty to two counts of bank

robbery, in violation of 18 U.S.C. § 2113, and one count of brandishing a

firearm in connection with a crime of violence, in violation of 18 U.S.C. §

924(c)(1)(A)(ii). United States v. Luis M. Ramos, 10-CR-103-2-JPS (E.D. Wis.)

(the “Criminal Case”), (Docket #27). On February 11, 2011, the late Judge

Rudolph T. Randa sentenced him to just over eighteen years’

imprisonment. Id., (Docket #37). Petitioner filed an appeal which was

dismissed as frivolous in November 2012. Id., (Docket #59).

       Petitioner then filed a motion pursuant to 28 U.S.C. § 2255 to vacate

his Section 924(c) conviction on October 9, 2018. (Docket #1). With the

passing of Judge Randa, the case was assigned to this branch of the Court

for disposition. Petitioner’s motion is now before the Court for screening:

              If it plainly appears from the motion, any attached
       exhibits, and the record of the prior proceedings that the
       moving party is not entitled to relief, the judge must dismiss
       the motion and direct the clerk to notify the moving party. If
       the motion is not dismissed, the judge must order the United
       States Attorney to file an answer, motion, or other response
       within a fixed time, or to take other action the judge may
       order.

Rule 4(b), Rules Governing Section 2255 Proceedings.
       Generally, the Court begins the screening process by examining the

timeliness of the motion and whether the claims therein are procedurally

defaulted. Indeed, Petitioner’s motion appears to be both untimely and

procedurally defaulted. The Court need not address those matters,

however, because Petitioner’s sole ground for relief is plainly meritless.

Petitioner suggests that under the Supreme Court’s recent decision in

Sessions v. Dimaya, 138 S.Ct. 1204 (2018), his Section 924(c) conviction has

been rendered unconstitutional. (Docket #1 at 2–4). Dimaya addressed the

criminal code’s definition of a “crime of violence,” found in 18 U.S.C. § 16.

Section 16 has two parts. Section 16(a), known as the “elements” clause,

states that a crime is a “crime of violence” if it has as an element the use of

physical force. 18 U.S.C. § 16(a). Section 16(b), known as the “residual”

clause, says that a crime which does not fall within Section 16(a) may

nevertheless be considered a “crime of violence” if it is a felony and “by its

nature, involves a substantial risk that physical force” may be used to

commit the crime. Id. § 16(b). Dimaya held that Section 16(b) is

unconstitutionally vague. Dimaya, 138 S.Ct. at 1223.

       Section 924(c)(3) defines “crime of violence” for the purposes of that

statute, and uses similar “elements” and “residual” clauses. 18 U.S.C. §

924(c)(3)(A) (elements clause) & (B) (residual clause). Petitioner asserts that

under Dimaya’s logic, Section 924(c)(3)(B) must also be struck down.

Indeed, the Seventh Circuit has already held as much. United States v.

Cardena, 842 F.3d 959, 995–96 (7th Cir. 2016). The problem for Petitioner is

that in his case, any concern with Section 924(c)’s residual clause is

academic. Indeed, the Seventh Circuit has further held that bank robbery of

the kind Petitioner pleaded guilty to, by its nature, includes as an element

the use or threat of physical force, and thus qualifies as a crime of violence



                                 Page 2 of 4
under Section 924(c)(3)(A). United States v. Armour, 840 F.3d 904, 908–09 (7th

Cir. 2016). Thus, Petitioner’s Section 924(c) conviction rests not on that

statute’s residual clause, but on its elements clause. In other words, it does

not matter in Petitioner’s case whether the residual clause is

unconstitutional.

       Because Petitioner is plainly not entitled to relief on the sole ground

presented in his motion, the Court is compelled to deny the motion and

dismiss this action with prejudice. Under Rule 11(a) of the Rules Governing

Section 2255 Cases, “the district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” To

obtain a certificate of appealability under 28 U.S.C. § 2253(c)(2), Petitioner

must make a “substantial showing of the denial of a constitutional right”

by establishing that “reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (internal citations omitted). No reasonable jurists could debate

whether Petitioner’s motion presented a viable ground for relief. Dimaya is

irrelevant, and Armour completely forecloses his claim. As a consequence,

the Court is compelled to deny a certificate of appealability as to Petitioner’s

motion.

       Finally, the Court closes with some information about the actions

that Petitioner may take if he wishes to challenge the Court’s resolution of

this case. This order and the judgment to follow are final. A dissatisfied

party may appeal this Court’s decision to the Court of Appeals for the

Seventh Circuit by filing in this Court a notice of appeal within 30 days of

the entry of judgment. See Fed. R. App. P. 3, 4. This Court may extend this



                                  Page 3 of 4
deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Fed. R.

App. P. 4(a)(5)(A). Moreover, under certain circumstances, a party may ask

this Court to alter or amend its judgment under Federal Rule of Civil

Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil

Procedure 60(b). Any motion under Federal Rule of Civil Procedure 59(e)

must be filed within 28 days of the entry of judgment. The Court cannot

extend this deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal

Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court

cannot extend this deadline. See id. A party is expected to closely review all

applicable rules and determine what, if any, further action is appropriate in

a case.

          Accordingly,

          IT IS ORDERED that Petitioner’s motion to vacate, set aside, or

correct his sentence pursuant to Section 2255 (Docket #1) be and the same

is hereby DENIED;

          IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice; and

          IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

          The Clerk of Court is directed to enter judgment accordingly.

          Dated at Milwaukee, Wisconsin, this 17th day of October, 2018.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge


                                   Page 4 of 4
